            Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF COLUMBIA

ALEX WILLIAM CASTELLON FUENTES,
5408 S 7th Street
Arlington, VA 22204,

               Plaintiff,                                 Civil Case No.: 19-2497
       v.

QUILMES CONSTRUCTION, INC.
8131 Raphiel Court
Manassas, VA 20112

Serve: Lourdes Rojas, Registered Agent
       616 Kennedy Street
       Washington, D.C. 20011

RUBEN ROJAS
8131 Raphiel Court
Manassas, VA 20112

DIEGO LOPEZ AKA
DIEGO “CORCHO” LOPEZ
8131 Raphiel Court
Manassas, VA 20112

               Defendants.


                                         COMPLAINT

       Plaintiff, Alex Williams Castellon Fuentes (“Plaintiff”), hereby brings suit against his

former employers Quilmes Construction, Inc. (“Quilmes”) and its principals Ruben Rojas

(“Rojas”) and Diego “Corcho” Lopez (“Lopez”) (collectively “Defendants”) for violations of the

Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“the FLSA”), the District of Columbia

Minimum Wage Revision Act, D.C. Code § 32-1001 et. seq. (“DCMWRA”), and the District of
             Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 2 of 9



Columbia Payment and Collection of Wages Law, D.C. Code §§ 32-1301 et seq. (“DCPCWL”).

Plaintiff alleges as follows:

                                             PARTIES

        1.      Plaintiff is an adult resident of the Commonwealth of Virginia who was employed

by Defendants as a laborer during the period June 29, 2018 to July 2, 2018. Plaintiff was at all

times an employee of Quilmes, Rojas and Lopez within the meaning of the FLSA, the DCMWRA,

the DCPCWL and the economic reality test.

       2.       Rojas is an adult resident of the Commonwealth of Virginia and is an owner,

director, and/or officer of Quilmes. He is also Quilmes’s Chief Estimator. At all relevant times,

Rojas was an “employer” of the Plaintiff within the meaning of the FLSA, the DCMWRA, the

DCPCWL and the economic reality test. because: (1) he is an owner, officer, and/or director of

Quilmes and is substantially involved in its operations; (2) he had functional and operational

control over the terms and conditions of Plaintiff’s employment, including compensation and pay

practices; (3) he established and controlled the rate of Plaintiff’s pay; (4) he was responsible for

and paid Plaintiff his wages; and (5) he had the ability to hire and fire the Plaintiff and he in fact

hired him to the laborer position at Quilmes; and (6) Rojas is also responsible for the wage violation

at issue because he controlled the funds used to pay Plaintiff’s wages and he failed to pay Plaintiff

for work he performed on behalf of Quilmes, even after Plaintiff complained directly to him that

he had not been paid.

       3.       Lopez is an adult resident of the Commonwealth of Virginia and is an owner,

director, and/or officer of Quilmes. He is also Quilmes’s General Field Superintendent. At all

relevant times, Lopez was an “employer” of the Plaintiff within the meaning of the FLSA, the

DCMWRA, the DCPCWL and the economic reality test because: (1) he is an owner, officer, and/or



                                                  2
            Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 3 of 9



director of Quilmes and was substantially involved in the operations of Quilmes; (2) he had

functional and operational control over the terms and conditions of Plaintiff’s employment,

including compensation and pay practices, and scheduling; (3) he established and controlled the

rate of Plaintiff’s pay; (4) he was responsible for and paid Plaintiff his wages; (5) he set Plaintiff’s

work schedule and made arrangements to transport Plaintiff to the job site; (6) he kept track of

Plaintiff’s hours; (7) he supervised Plaintiff directly when Plaintiff was on the job site and directed

Plaintiff in the performance of his work; (8) he had the ability to hire and fire the Plaintiff; and (9)

Lopez is also responsible for the wage violation at issue because he had control over the funds

used to pay Plaintiff’s wages and he failed to pay Plaintiff for work he performed on behalf of

Quilmes, even after Plaintiff complained directly to him that he had not been paid.

       4.      Quilmes is incorporated in the Commonwealth of Virginia but performs work in

the District of Columbia. Specifically, Quilmes provides commercial construction services

including demolition, drywall and painting, metal framing and other services. At all relevant times,

Quilmes was an employer of the Plaintiff within the meaning of the FLSA, the DCMWRA, the

DCPCWL and the economic reality test, because its agents or employees: (1) controlled the terms

and conditions of Plaintiff’s employment, including setting his rate of pay and the manner and

frequency of pay; (2) supervised Plaintiff in the performance of his duties; (3) had the authority to

hire and fire Plaintiff; (4) provided Plaintiff with tools and equipment to perform his tasks; (5) set

Plaintiff’s schedule and transported him to the job site; (6) kept track of his hours of work and

maintained those records, (7) and paid Plaintiff his wages.

       5.      Quilmes is also an enterprise engaged in commerce, as it meets the definition of an

“Enterprise Engaged in Commerce” under the FLSA (29 U.S.C. § 203(s)(1)(A)(i)), as it has: (1)

employees engaged in commerce or the production of goods for commerce or employees handling,



                                                   3
            Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 4 of 9



selling, or otherwise working on goods or materials that have been moved in or produced for

commerce; and (2) a gross volume of sales made or business done of not less than $500,000.00

(exclusive of excise taxes at the retail level that are separately stated).

                                          JURISDICTION

       6.       Plaintiff is asserting viable causes of action against Defendants under the FLSA,

the DCMWRA and the DCPCWL because Plaintiff is entitled to the protections of that law. During

his employment with Defendants, Plaintiff spent all of his working time in the District of

Columbia. See D.C. Code § 32-1003(b)(1) (“A person shall be employed in the District of

Columbia when [t]he person regularly spends more than 50% of their working time in the District

of Columbia.”).

       7.       The jurisdiction of this Court is based upon 28 U.S.C. § 1331 and 29 U.S.C. § 217.

The Court has subject matter jurisdiction under § 1331 because Plaintiff’s claims involve federal

questions and the Court has pendant jurisdiction over the Plaintiff’s District of Columbia claims

under 28 U.S.C. § 1367.

       8.       This Court has in personam jurisdiction over Defendants because they conduct

business in the District of Columbia, and because Quilmes is licensed to conduct business in the

District of Columbia as a foreign entity, and because all of the events giving rise to Plaintiff’s

claims occurred in the District of Columbia.

                                     STATEMENT OF FACTS

       9.       In June 2018, Plaintiff was hired to the position of laborer by Rojas. Rojas promised

to pay Plaintiff at the rate of $15.00 per hour, in cash, and on a weekly basis. Rojas directed

Plaintiff to contact Lopez to get instructions about where he would be working his first week.




                                                   4
             Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 5 of 9



       10.      Plaintiff contacted Lopez as directed and Lopez arranged for Plaintiff to be

transported to the job site located at 2001 M Street, N.W., Washington D.C. 20036. Quilmes was

performing renovation and demolition work on this property and that was Plaintiff’s first job

assignment.

       11.      While on the job site, Lopez supervised Plaintiff, assigned him various tasks to

perform, including general clean up duties, painting, sweeping hauling trash. Lopez also kept track

of the hours Plaintiff worked by recording when Plaintiff began work and when he ended work in

a hand-written log book.

       12.      Plaintiff worked the following days and hours for Quilmes at the 2001 M Street:

                            a   June 29 – June 30, 2018: Plaintiff worked the nightshift which began

                   at approximately 5:00 p.m. on June 29 and ended at approximately 10:00 a.m.

                   on June 30. Plaintiff took a 30-minute break during this shift. A total of 16.5

                   hours.

                            b   July 1 – July 2, 2018: Plaintiff worked the nightshift which began at

                   approximately 5:00 p.m. and ended at approximately 10:00 a.m. Plaintiff took

                   a 30-minute break during this shift. A total of 16.5 hours.

       13.      Plaintiff severely injured his back during his second shift and was not able to return

to work. He called Lopez multiple times after leaving to make arrangements to receive his

paycheck but Lopez ignored his calls. Plaintiff then called Rojas who promised to look into it.

Rojas eventually got back to Plaintiff and told him that Lopez though Plaintiff did not work hard

enough so they were not going to pay him.

       14.      Plaintiff is owed wages for 33 hours of work, which as a value of $495.00.




                                                  5
               Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 6 of 9



                                             COUNT I
                                      VIOLATIONS OF THE FLSA

         15.      Plaintiff re-alleges and incorporates the allegations contained in the paragraphs

above.

         16.      Plaintiff was engaged in commerce and/or handled goods that have been moved in

commerce, and alternatively, Quilmes was an enterprise engaged in commerce, at all times relevant

to the complaint.

         17.      Defendants violated the FLSA by knowingly failing to pay Plaintiff anything at all

(not even minimum wage) for the 33 hours of work he performed during the period June 29, 2018

to July 2, 2018. The FLSA minimum wage is $7.25 per hour.

         18.      Defendants’ actions were willful as defined by the FLSA and were not undertaken

in good faith.

         19.      Defendants are liable to Plaintiff under 29 U.S.C. § 216(b) of the FLSA, for his

unpaid minimum wage compensation ($239.25), plus an additional equal amount as liquidated

damages ($239.25), court costs, reasonable attorneys’ fees and expenses.

         20.      The precise amount owed to the Plaintiff by Defendants for unpaid minimum wages

and liquidated damages is $478.50.

                                         COUNT II
                                (VIOLATIONS OF THE DCPCWL)

         21.      Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

         22.      At all relevant times, Defendants were Plaintiff’s “employers” within the meaning

of the DCPCWL because they either collectively or individual had the power to hire Plaintiff, set




                                                  6
             Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 7 of 9



his rate, method and frequency of pay, and set his schedule. Rojas individually was responsible for

transporting Plaintiff to the job site, and paying him.

       23.      Defendants violated the DCPCWL by knowingly failing to pay Plaintiff anything

at all for the 33 hours of work he performed during the period June 29, 2018 to July 2, 2018. The

total amount of minimum wages owed by Defendants to Plaintiff under the DCPCWL is $495.00.

       24.      Plaintiff was entitled to receive these wages on his final paycheck which was due

on July 11, 2019, seven working days after he resigned (on or about July 2, 2018). See D.C. Code

§32-1303 (2).

       25.      Additionally, 30 working days have passed since July 11, 2018. Therefore,

Defendants are liable to Plaintiff for the back wages ($495.00) plus liquidated damages equal to

three times the amount of unpaid wages ($1,485.00). See D.C. Code §32-1303 (4) (liquidated

damages accrue at 10% per working day following the day payment is due). The total amount

owed to Plaintiff by Defendants for back pay and liquidated damages under the DCPCWL is

$1,980.00.

                                       COUNT III
                              (VIOLATIONS OF THE DCMWRA)

       26.      Plaintiff re-alleges and incorporates herein the allegations contained in the

paragraphs above.

       27.      At all relevant times, Defendants were Plaintiff’s “employers” within the meaning

of the DCMWRA because they either collectively or individual had the power to hire Plaintiff, set

his rate, method and frequency of pay, and set his schedule. Rojas individually was responsible for

transporting Plaintiff to the job site, and paying him.




                                                  7
             Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 8 of 9



       28.      Defendants violated the DCMWRA by knowingly failing to pay Plaintiff anything

at all for the 33 hours of work he performed during the period June 29, 2018 to July 2, 2018. The

total amount of minimum wages owed by Defendants to Plaintiff under the DCMWRA is $495.00.

       29.      As a result of the violations by the Defendants, they are liable to Plaintiff for unpaid

minimum wages ($495.00) and liquidated damages equal to three times the unpaid minimum

wages ($1,485.00), a grand total of $1,980.00.

       30.      As a result of the violations of the Defendants, Defendants are also liable for

Plaintiff’s reasonable attorneys’ fees and costs incurred in this action, including attorneys’ fees at

the Legal Services Index Rate (“LSI”) and/or the rates set forth in Salazar ex rel. v. District of

Columbia, 809 F.3d 58 (D.C. Cir. 2015) and DL v. District of Columbia, 924 F.3d 585, 592-95

(D.C. Cir. 2019), as required by D.C. Code § 32-1308 (b)(1).

                                      RELIEF REQUESTED

       Plaintiff prays this Court:

       a.       Pursuant to the FLSA, enter judgment against Defendants, jointly and severally,

and in favor of Plaintiff in the amount of $239.25 plus an additional amount equivalent to the

wages (another $239.25), a total of $478.50;

       b.       Pursuant to the DCMWRA, enter judgment against Defendants, jointly and

severally, and in favor of Plaintiff in the amount of his 33 hours of unpaid minimum wages

($495.00) plus an additional amount equivalent to three times the unpaid wages (another

$1,485.00), a total of $1,980.00;

       c.       Pursuant to the DCPCWL, enter judgment against Defendants, jointly and

severally, and if favor of Plaintiff in the amount of the unpaid wages ($495.00) plus an amount

equal to three times the amount of wages owed ($1,485.00) as liquidated damages, a total of


                                                   8
            Case 1:19-cv-02497-TJK Document 1 Filed 08/19/19 Page 9 of 9



$1,980.00; and

       d.        award Plaintiff reasonable attorneys’ fees and costs incurred in this action,

including fees at the Legal Services Index Rate (“LSI”) and/or the rates set forth in Salazar ex rel.

v. District of Columbia, 809 F.3d 58 (D.C. Cir. 2015) and DL v. District of Columbia, 924 F.3d

585, 592-95 (D.C. Cir. 2019), as required by D.C. Code § 32-1308 (b)(1); and

       e.        award such other and further relief as the Court may deem appropriate.

                                              Respectfully submitted,


                                              /s/Omar Vincent Melehy
                                              Omar Vincent Melehy
                                              DC Bar No.: 415849
                                              MELEHY & ASSOCIATES LLC
                                              8403 Colesville Road Suite 610
                                              Silver Spring, Maryland 20910
                                              email: ovmelehy@melehylaw.com
                                              Phone: (301) 587-6364
                                              Fax: (301) 587-6308
                                              Attorney for Plaintiff




                                                 9
